                          Case 4:19-cv-00048-WTM-CLR Document 58 Filed 11/19/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  ANGELA R. BARNES


                  Plaintiff,                                                        JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV 419-048

                  THE MAYOR AND ALDERMAN OF THE CITY OF
                  SAVANNAH,


                  Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED

                     that in accordance with this Court's Order dated November 19, 2020, Defendant's motion for

                     summary judgment is Granted in part and Dismissed in part. The City's motion is Granted on

                     Plaintiff's race discrimination and retaliation claims, but Plaintiff's claim under the Georgia

                     Whistleblower Act is dismissed without prejudice. This case stands closed.




           November 19, 2020                                                    John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/2020
